Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bas Sanchez et al. (US 2014/0128050, hereinafter referred to as “Bas Sanchez”). 

	Regarding claim 1, Bas Sanchez teaches a user equipment in a communication network, the user equipment comprising: 
	a processor [0079 – the apparatus comprises processor];  and 
	a memory coupled with the processor [this feature is inherent], the memory having stored thereon executable instructions that when executed by the processor cause the processor to effectuate operations comprising: 
	receiving a service layer trigger message from a second apparatus, wherein the service layer trigger message is sent over a control plane and comprises: an internet 
protocol address of the remote device [0086 – the connectivity service data may comprise at least one of an IP address], and a port number  [0086 - port], or an access network device identifier and a port number, the access network device identifier comprising a mobile station international subscriber directory number (MSISDN), 
3GPP external identifier, or international mobile subscriber identity (IMSI) (NOTE: the claim lists features in alternatives. While the claim lists a number of optional limitations, only one limitation from the list is required and needs to be met by the prior art. In this case, the PTO has chosen a port number and IP address as the alternative), and trigger purpose information, wherein the trigger purpose information comprises a request for the user equipment to bootstrap with the service layer of a second apparatus [0056 – the ICF request the DRF to bootstrap];  and 
	transmitting a request to bootstrap with the service layer of the second apparatus, wherein bootstrapping comprises performing authentication and security key establishment for a service [0049-0056 – initial attach of M2M device using its pre-provisional credentials and pre-provisioned profile data for achieving an initial connectivity; M2ME is authenticated through AKA]. It is noted that Bas Sanchez does not explicitly mention security key establishment. However, Bas Sanchez teaches validating identity by encrypting and decrypting keys to obtain MCIM. This implies that security key is established. Therefore this feature is implicitly taught. 

	Regarding claim 2, Bas Sanchez explicitly teaches the user equipment of claim 1, wherein the control plane is associated with a wireless network [0073 – mobile phones].

	Regarding claim 3, Bas Sanchez teaches the user equipment of claim 1, wherein the trigger message comprises: an indication that a purpose of the trigger message is a notification of an event [0025 – the HLR notifies the provisioning system so further provisioning is started], and a universal resource indicator that directs the second apparatus to details of the event [table 0001 – URI “mms/operator-z”].

	Regarding claim 4, Bas Sanchez teaches the user equipment of claim 1, wherein the first apparatus periodically transmits an update of the port number [table 0001 – port number 62202 changes with corresponding IP]. 

	Regarding claim 5, Bas Sanchez teaches the user equipment in the communication network of claim 1, wherein the trigger message comprises a temporary identifier for the second apparatus to use when communicating with the first apparatus via a user plane [0049 – temporary access credential]. 

 	Regarding claim 7, Bas Sanchez teaches the user equipment of claim 1, wherein the first apparatus periodically transmits an update of the access network device identifier [table 0001 – MSISDN is updated]. 

	Claims 8-13 are method version of claims 1-7, respectively, therefore are rejected under the same rationale. 
 
	Claims 14-20 method version of claims 1-7, respectively, therefore are rejected under the same rationale. Claims 14-20 differ from claims 1-7 in that they recite similar step, but from a point of view of a second apparatus. Nevertheless, this is an obvious variation of claims 1-7 and the art still applies.

Response to Arguments
Double Patenting
	The double patenting rejection is withdrawn in view of the filing of the terminal disclaimer. 

Claim Rejections - 35 USC § 103
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 8 and 14. When reading the preamble in the context of the entire claim, the recitation 3GPP is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443